DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 05/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of  patent number 11093505 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
As required by MPEP § 609(c), Applicant’s submission of the Information Disclosure Statement (IDS) dated 03/07/2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by MPEP § 609 c(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	On telephone interview with applicant’s representative Jesse S. Bennett the examiner’s discussed the dependent claim 8 that recite as “The system of claim 8, wherein the tactical query is received by the continuous query service from a logical business model of the business intelligence server.”, the dependency of claim 8, should be from claim 1.
Hence on 05/04/2022 the examiner via email received the authorization for an Examiner’s Amendment to change the dependency of claim 8, to depend from claim 1, therefore please replace claim 8 as shown below:
8.	 The system of claim 1, wherein the tactical query is received by the continuous query service from a logical business model of the business intelligence server.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(independent claims 1, 9, 16) “… implement, by a business intelligence server, a continuous query service;
 receive, by the continuous query service, a tactical query from the business intelligence server, the tactical query configured based at least in part on a  request from a user, the request identifying an alert to be provided in response to receipt of business event data associated with the user; 
translate, by the continuous query service, the tactical query into a continuous query, the continuous query configured to query against a stream of the business event data associated with the user based at least in part on the translation; 
implement at least one event sink configured to receive results of the continuous query; 
implement a continuous query engine configured to process the business event data by utilizing the continuous query; 
enable the continuous query engine to push output of the continuous query to the at least one event sink; enable output events of the continuous query, from the event sink, to be stored in a plurality of output tables, each output table of the plurality of output tables corresponding to a respective key performance indicator watch list user interface (UI) of a plurality of key performance indicator watch list user interfaces, each respective key performance indicator watch list user interface configured to display real-time data of each respective key performance indicator; 
generate an alert, for a particular key performance indicator watch list user interface, 
according to the updated entry in the corresponding output table being over a threshold corresponding to the affected key performance indicators;
provide business intelligence information associated with the business event pattern over time from the event sink to a client device for presentation as part of the alert in a risk dashboard user interface comprising a visualization of at least the particular key performance indicator watch list user interface; and 
update the particular key performance indicator watch list user interface in the risk dashboard user interface based at least in part on subsequent output events of the continuous query.”
As dependent claims 2-8, 10-15 and 17-20 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153


/KRIS E MACKES/Primary Examiner, Art Unit 2153